Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of December 31,
2010, (the “Effective Date”) by and between Ethos Environmental, Inc. a Nevada
corporation (the “Company”), and Matthew Nicosia (“Executive”).




RECITALS




A.

On the Effective Date of this Agreement, the Company deems Executive to be
knowledgeable with respect to the business and affairs of the Company.




B.

The Company has determined that it is in the best interests of the Company that,
as of the Effective Date of this Agreement, the Company assures itself of the
continued services of Executive and Executive’s knowledge and abilities with
respect to the business and affairs of the Company under the terms and
conditions hereinafter set forth.




C.

Executive desires to continue in the employ of the Company and is willing to do
so under the terms and conditions hereinafter set forth.




AGREEMENT




NOW, THEREFORE, in accordance with the recitals set forth above and AS
CONSIDERATION for the representations, warranties, covenants and agreements set
forth in this Agreement, as well as for other good and valuable consideration
the receipt and sufficiency of which hereby are acknowledged, the Company and
Executive hereby agree as follows:




1.

Recitals an Integral Part of Agreement




The recitals set forth above are and for all purposes shall be interpreted as
being an integral part of this Agreement, constituting acknowledgments and
agreements by and between the parties hereto, and are incorporated in this
Agreement by this reference.




2.

Employment




Subject to the terms and conditions set forth in this Agreement, the Company
hereby employs Executive, and Executive hereby accepts employment with the
Company, as the Company’s Chief Executive Officer (“CEO”).




3.

Term




The term of Executive’s employment under this Agreement shall commence effective
as of the Effective Date and shall continue for a period of Two (2) consecutive
years (the “Term”), unless earlier terminated as herein provided or by operation
of  law. Thereafter, this Agreement and the Term shall be extended automatically
for successive one (1) year periods unless terminated in accordance with the
terms of this Agreement or unless either party hereto, not less than three (3)
months before the commencement of any such one (1) year extension period,
notifies the other party hereto that this Agreement will expire as of midnight
of the anniversary of the Effective Date. For all purposes of this Agreement,
the defined term “Term” shall include and be deemed to include all extensions of
this Agreement and the Term as set forth in this Section 3. This Agreement may
be terminated earlier as hereinafter provided.




4.

Duties and Services




Executive shall perform such duties and functions as Executive is instructed to
perform from time to time by the Board of Directors of the Company (the “Board
of Directors”) that are reasonably within the scope of the job description of
 CEO. In the performance of Executive’s duties, Executive shall work full-time
and shall comply with the policies of the Company and be subject to the
direction of the Board of Directors.




At all times during the Term, Executive shall perform Executive’s duties and
obligations under this Agreement faithfully and diligently, shall devote all of
Executive’s business time, attention, abilities and efforts exclusively to the
business of the Company and shall not accept other employment or engage in any
other outside business activity that interferes with the performance of
Executive’s duties and responsibilities under this Agreement or involves actual
or potential competition with the business of the Company; provided, however,
that Executive shall be permitted to continue Executive’s current activities
with Vivakor, Inc. so long as such activities do not materially detract from
Executive’s ability to perform Executive’s duties and obligations under this
Agreement. Executive shall perform industriously Executive’s duties under the
supervision of and report to the Board of Directors and shall accept and comply
with all directions from and all policies from time to time established by the
Board of Directors.





1




--------------------------------------------------------------------------------

Except as set forth above, Executive shall not directly or indirectly render any
service of a business, commercial or professional nature to any other person,
entity or organization, whether for compensation or otherwise, without the prior
consent of the Board of Directors; provided, however, that the foregoing shall
not preclude Executive from (a) serving on boards of trade associations or
charitable organizations and (b) engaging in charitable activities and community
affairs, provided that such directorships and activities do not interfere with
the proper performance of Executive’s duties and responsibilities under this
Agreement.




If, at any time during the Term, Executive is a director of the Company, or is
elected or appointed as a director of the Company, Executive shall serve in such
capacity without additional compensation, except that Executive may receive such
directors’ fees or similar compensation as the Board of Directors may, in its
sole and absolute discretion, establish from time to time. At the request of the
Board of Directors or the board of directors of one or more subsidiaries of the
Company (individually, a “Subsidiary,” and, collectively, “Subsidiaries”) or of
any affiliate of the Company (individually, an “Affiliate,” and, collectively,
“Affiliates”), Executive shall serve during the Term as a director and officer
of any such Subsidiary or Affiliate without additional compensation, except that
Executive may receive such directors’ fees or similar compensation as the board
of directors of the Subsidiaries or Affiliates may, in their sole and absolute
discretion, establish from time to time; and, in the performance of such duties,
Executive shall comply with the policies of the board of directors of each such
Subsidiary and Affiliate. Unless the context otherwise requires, for purposes of
this Agreement, the term “Company” shall be deemed to include the Company’s
Subsidiaries, if any, and the Company’s Affiliates, if any. The Company is not
required by this Agreement to cause Executive’s election or appointment as a
director or officer.




5.

Base Salary




As compensation for the services rendered by Executive under this Agreement,
including all services rendered by Executive as an officer or director of the
Company (as applicable),  the Company agrees to pay to Executive, and Executive
agrees to accept, a base salary of Two Hundred Seventy-Five Thousand Dollars
($275,000), to be increased (but not decreased) from time to time during the
Term established by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) or, if no Compensation Committee exists, by the  Board
of Directors (the “Base Salary”), payable on the Company’s regular payroll dates
for salaried executives, and subject to such withholdings and deductions as are
required by law; provided, however, that, until such time as the Company
commences initial product sales, Executive agrees to defer all salary except
Five Thousand Dollars ($5,000) per month.  Commencing in the first calendar
month after the Company’s first sale of product, the Company agrees to pay
Executive Ten Thousand Dollars ($10,000) per month until the Company achieves
cash flow break-even on a monthly basis at which point the Base Salary set forth
above shall be paid to Executive.  All deferred salary shall be paid not less
than one year after the Company achieves break-even on a monthly cash flow basis
from operations.




6.

Additional Compensation




(a)

Sales Bonus




In addition to the Base Salary, Executive shall be eligible to receive a monthly
cash bonus (the “Sales Bonus”) in the amount of one percent (1%) of gross
revenue from sales, due and payable on the 30th day of the succeeding month.
 Notwithstanding the foregoing, the initial Sales Bonus shall accrue and only be
due and payable on the 30th day of the month after the Company achieves One
Million Dollars ($1,000,000) per month in gross revenue from sales.




(b)

Automobile Allowance. During the Term, in addition to the Base Salary, Executive
shall be entitled to receive from the Company a monthly automobile expense
allowance equal to One Thousand Dollars ($1,000); provided, however, that
Executive shall be solely and exclusively responsible and liable for maintaining
automobile insurance for any automobile acquired or otherwise used by Executive
in relation to such allowance.




(c)

Cellular Telephone, Laptop Computer and Desktop Computer. During the Term, the
Company at its sole expense shall make available to Executive for Executive’s
use a cellular telephone, a laptop computer and a desktop computer.




(d)

Matrix Position.  Upon signing of this Agreement, Executive shall be granted a
1/3 ownership interest in a matrix position, which shall be a ghost position
(invisible to the general public and confidential), which shall be located
directly above the top position in the binary matrix.




i.

This position shall be equally shared between Executive, Adam Vincent Gilmer,
President and James C. Short, VP Investor Relations.




ii.

This position shall be prequalified and grandfathered to the highest earned
position, regardless of the fact that it shall only have one leg.





2




--------------------------------------------------------------------------------



iii.

The ownership of this position shall survive any termination of Executive, with
the exception of termination for cause.  In the event of termination for cause
of Executive, the position shall become the equal property of the remaining
Executives subject to this matrix position ownership Agreement, if any.  Upon
termination for cause, the terminated Executive shall continue to receive full
share payments from this position for a period of 24 months, at which time all
interest in and payments from the position shall cease.




7.

Other Compensation and Benefits




During the Term, Executive shall be eligible to participate in and receive other
compensation and benefits provided by the Company to its senior management
personnel or its employees generally. Such benefits may include compensation and
benefits provided under any profit sharing plan, matching 401(k) plan, stock
option plan, stock purchase plan, pension plan, short and long-term disability
insurance plan, hospital insurance plan, major medical insurance plan, dental
insurance plan, retirement plan and group life insurance plan in accordance with
the terms of such plans, as such plans may be in effect from time to time. The
Company reserves the right, in its sole and absolute discretion, to amend,
modify or discontinue any of such benefits, in accordance with applicable law.




8.

Vacation




Unless for any given calendar year during the Term a longer period of vacation
for Executive is approved by the Board of Directors, Executive shall accrue
Thirty (30) days of paid vacation each calendar year during the Term. In
accordance with Company policy, unused accrued vacation days may be carried
forward from one calendar year to the next. Additional vacation will not accrue
once Executive has accrued the number of vacation days equivalent to twice the
annual allotment. Accordingly, with an annual rate of Thirty (30) vacation days,
Executive shall not accrue additional vacation days once Executive has accrued
Sixty (60) vacation days. If Executive’s earned but unused vacation reaches this
maximum, then Executive will not accrue more additional vacation benefits. If
Executive later uses enough vacation to fall below this maximum, then Executive
will resume earning vacation benefits from that day forward.




9.

Indemnification Insurance; Indemnification




During the Term, for the period in which Executive is a director or officer of
the Company, the Company shall provide Executive with director’s and officer’s
liability insurance to the extent that such insurance is provided to other
directors and officers of the Company and is available at commercially
reasonable premiums. Such insurance shall be in such form, and shall provide for
such coverage and deductibles, as shall be commercially reasonable and standard
for companies in businesses and circumstances similar to those of the Company.




10.

Reimbursement of Expenses




The Company shall, upon presentation of appropriate vouchers or receipts in
accordance with the Company’s customary policies and practices, reimburse
Executive for reasonable out-of-pocket expenses paid for by Executive in
connection with the performance of Executive’s duties under this Agreement.




11.

Termination




(a)

Termination by the Company

Executive’s employment under this Agreement shall be terminated upon the death
of Executive and also may be terminated by the Company giving appropriate
written notice of termination upon the occurrence of any of the following
events:





3




--------------------------------------------------------------------------------



(i)

The Disability of Executive. For purposes of this Agreement, the term
“Disability” shall mean the inability of Executive, due to illness, accident or
any other physical or mental impairment, to perform the essential functions of
Executive’s position under this Agreement with or without reasonable
accommodation for a period of six (6) consecutive months or for an aggregate of
nine (9) months, whether or not consecutive, during any twelve (12) consecutive
months during the Term. The determination of whether Executive is unable to
perform the essential functions of Executive’s position with or without
reasonable accommodation shall be made by an independent physician mutually
selected by the Company and Executive within five (5) days after the Company’s
written request that Executive undergo an examination for such purpose. If the
Company and Executive are unable to agree within that time on the identity of
the physician who will perform such examination, then the Company and Executive
each shall immediately appoint a physician experienced in evaluating the
disability at issue, and the two (2) appointed physicians together shall within
ten (10) days after such appointment mutually select and appoint a third
physician, similarly qualified, to conduct such examination. If the physicians
appointed by the Company and Executive are unable to agree upon such third
physician within such ten (10) days, then the appointment of such third
physician to examine Executive shall occur in accordance with the procedural
rules of JAMS referred to in Section 17(a). The Company shall treat any and all
medical information regarding Executive as confidential, in accordance with
applicable law. The Company and Executive acknowledge and agree that, should
Executive have a Disability as herein defined, continued employment of Executive
would constitute an undue hardship for the Company.




(ii)

The Determination That Cause Exists For Such Termination. For purposes of this
Agreement, the term “Cause” or “For Cause” shall mean any of the following:




(A)

Executive’s material breach of any provision or covenant of this Agreement,
provided that Executive first shall have received prior written notice from the
Board of Directors expressly addressed to Executive stating with specificity the
nature of such material breach and affording Executive a reasonable opportunity,
as soon as reasonably practicable, but in no event more than thirty (30) days,
to initiate appropriate action to cure the material breach complained of; or




(B)

Executive’s material failure or refusal to perform Executive’s duties as
determined by the Board of Directors, provided that Executive first shall have
received prior written notice from the Board of Directors expressly addressed to
Executive stating with specificity the nature of such material failure or
refusal and affording Executive a reasonable opportunity, as soon as reasonably
practicable, but in no event more than thirty (30) days, to initiate appropriate
action to correct the acts or omissions complained of; or




(C)

Executive’s material breach of any provision or covenant of the Proprietary
Information and Invention Assignment Agreement referred to in Section 15 and
attached hereto as Exhibit C; or




(D)

Executive’s conviction of, admission of guilt to or plea of nolo contendre or
similar plea (which, through lapse of time or otherwise, is not subject to
appeal) with respect to any felony or any other crime involving moral turpitude;
or




(E)

Executive’s conviction of, admission of guilt to or plea of nolo contendre or
similar plea (which, through lapse of time or otherwise, is not subject to
appeal) with respect to any crime or offense of theft, embezzlement, fraud,
misappropriation of funds or other act of dishonesty by Executive involving
money or other property of the Company or any Subsidiary or Affiliate committed
after the date of this Agreement; or




(F)

Any act by Executive in violation of Section 13 or any disclosure by Executive
in violation of Section 14; or




(G)

Executive’s use of alcohol, which use interferes with the performance of
Executive’s duties under this Agreement, or Executive’s use of illegal
narcotics; or




(H)

Executive’s violation of any Company policy, including any Company policy
relating to discrimination or harassment; or




(I)

Executive’s engagement in any violation of law in Executive’s capacity as CEO of
the Company or any breach by Executive of Executive’s duty of loyalty to the
Company.




(b)

Voluntary Termination by Executive

Executive may terminate Executive’s employment under this Agreement, for Good
Reason or without Good Reason, effective thirty (30) days after Executive’s
delivery to the Company of written notice of such termination. For purposes of
this Agreement, “Good Reason” means and shall exist if:





4




--------------------------------------------------------------------------------



(i)

The Company relocates its principal executive offices outside the area within a
radius of twenty five (25) miles from Irvine, California without the express
written consent of Executive, and Executive gives the Company written notice of
Executive’s objection to such relocation within five (5) days of being informed
of such contemplated relocation; or




(ii)

Without Executive’s express written consent, the Company substantially reduces
Executive’s duties and responsibilities or compensation such that it results in
a material adverse reduction in Executive’s position, authority or
responsibilities, and the Company fails to cure such reduction in duties and
responsibilities within twenty (20) days after Executive gives to the Company
written notice specifying the particular acts objected to and the specific cure
requested.




(c)

Merger, Consolidation, Reorganization or Sale of Assets




This Agreement shall not be terminated either (i) upon or by any merger,
consolidation, reorganization or similar transaction in which the Company is not
the surviving or resulting corporation or entity or (ii) upon or by any transfer
of all or substantially all of the assets of the Company. Upon any such merger,
consolidation, reorganization or similar transaction, or upon any such transfer
of assets, the terms and provisions of this Agreement shall be binding on and
shall inure to the benefit of the surviving or resulting corporation or other
entity or the corporation or other entity to which such assets are so
transferred.




(d)

Resignation as Director and Officer




In the event of any termination under this Section 11 of Executive’s employment
under this Agreement, Executive shall be deemed to have resigned voluntarily as
a director and officer of the Company or any of its Subsidiaries or Affiliates
if Executive was serving in such capacity at the time of termination.




(e)

Return of Company Documents




In the event of any termination of Executive’s employment under this Agreement,
Executive shall before or on the date of such termination deliver to the Company
(and shall not keep in Executive’s possession or deliver to anyone else) all
devices, records, data, notes, reports, proposals, lists, customer lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property or reproductions of any of the
aforementioned items belonging to the Company, its Subsidiaries, its Affiliates,
its successors or its assigns; provided, however, that Executive shall have the
right to retain in Executive’s possession examples of Executive’s documentary
work product that contains no Confidential Information (as defined in
Section 14(a)) as determined by the Board of Directors, such determination of
the Board of Directors constituting a pre-condition to such right of retention.
On the date of termination of Executive’s employment with the Company under this
Agreement, Executive shall sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit A.




(f)

Survival




The termination of Executive’s employment under this Agreement shall not affect
the enforceability of Sections 12, 13, 14 and 15.




12.

Compensation Upon Termination




(a)

Upon Termination Upon Death




If Executive’s employment is terminated upon Executive’s death in accordance
with Section 11(a), then, in exchange for execution of a general release and
California Civil Code Section 1542 waiver (a copy of which is attached hereto as
Exhibit B), the Company will pay Executive’s spouse, heirs, estate or personal
representative, as the case may be, an amount (the “Death Severance Payment”)
equal to twelve (12) months’ Base Salary in effect on the date of termination
plus reimbursement, under Section 10, for business expenses incurred by
Executive up to the date of termination. The Death Severance Payment will be
paid within sixty (60) days after the Company’s receipt of the executed general
release and California Civil Code Section 1542 waiver. The Death Severance
Payment is in addition to payment of Base Salary earned and payment of any
unused accrued vacation through and including the date of termination.




The Death Severance Payment shall constitute Executive’s sole right and
exclusive remedy in the event of such termination of Executive’s employment, and
upon payment by the Company of the Death Severance Payment, all other rights or
remedies otherwise available shall cease immediately, and the Company shall have
no further obligations to Executive under this Agreement, except that Executive
shall have the right to exercise all benefits that have vested as of the date of
termination to which Executive is entitled under any compensation or employee
benefit plan of the Company in accordance with the terms and provisions of such
compensation or employee benefit plan, all other documents and agreements that
give rise to or otherwise govern such vested benefits and all applicable laws
and regulations.





5




--------------------------------------------------------------------------------



(b)

Upon Termination Upon Disability




If Executive’s employment is terminated upon Executive’s Disability in
accordance with Section 11(a)(i), then, in exchange for execution of a general
release and California Civil Code Section 1542 waiver (a copy of which is
attached hereto as Exhibit B), the Company will pay Executive an amount (the
“Disability Severance Payment”) equal to twelve (12) months’ Base Salary in
effect on the date of termination plus reimbursement, under Section 10, for
business expenses incurred by Executive up to the date of termination; provided,
however, that, the Disability Severance Payment shall be reduced by the sum of
the amounts, if any, payable to Executive at or before the time of the
Disability Severance Payment under any disability benefit plan or program of the
Company. The Disability Severance Payment will be paid within sixty (60) days
after the Company’s receipt of the executed general release and California Civil
Code Section 1542 waiver. The Disability Severance Payment is in addition to
payment of Base Salary earned and payment of any unused accrued vacation through
and including the date of termination.




Except for workers’ compensation benefits to which Executive may be entitled,
the Disability Severance Payment shall constitute Executive’s sole right and
exclusive remedy in the event of such termination of Executive’s employment, and
upon payment by the Company of the Disability Severance Payment, all other
rights or remedies otherwise available shall cease immediately, and the Company
shall have no further obligations to Executive under this Agreement, except that
Executive shall have the right to exercise all benefits that have vested as of
the date of termination to which Executive is entitled under any compensation or
employee benefit plan of the Company in accordance with the terms and provisions
of such compensation or employee benefit plan, all other documents and
agreements that give rise to or otherwise govern such vested benefits and all
applicable laws and regulations.




(c)

Upon Termination For Cause




If the Company terminates Executive’s employment For Cause in accordance with
Section 11(a)(ii), then Executive will receive payment of Base Salary earned and
payment of any unused accrued vacation through and including the date of
termination (the “For Cause Payment”).




The For Cause Payment shall constitute Executive’s sole right and exclusive
remedy in the event of such termination of Executive’s employment, and upon
payment by the Company of the For Cause Payment, all other rights or remedies
otherwise available shall cease immediately, and the Company shall have no
further obligations to Executive under this Agreement, except that Executive
shall have the right to exercise all benefits that have vested as of the date of
termination to which Executive is entitled under any compensation or employee
benefit plan of the Company in accordance with the terms and provisions of such
compensation or employee benefit plan, all other documents and agreements that
give rise to or otherwise govern such vested benefits and all applicable laws
and regulations.




(d)

Upon Voluntary Termination by Executive




If Executive voluntarily terminates Executive’s employment in accordance with
Section 11(b) for Good Reason, then, in exchange for execution of a general
release and California Civil Code Section 1542 waiver (a copy of which is
attached hereto as Exhibit B), the Company will pay Executive an amount (the
“Good Reason Voluntary Termination Severance Payment”) equal to Base Salary in
effect on the date of termination, for all months otherwise remaining in the
Term notwithstanding such termination but in no event less than twelve (12)
months, plus reimbursement, under Section 10, for business expenses incurred by
Executive up to the date of termination. The Good Reason Voluntary Termination
Severance Payment will be paid within sixty (60) days after the Company’s
receipt of the executed general release and California Civil Code Section 1542
waiver. The Good Reason Voluntary Termination Severance Payment is in addition
to payment of base salary earned and payment of any unused accrued vacation
through and including the date of termination. In addition, if Executive
voluntarily terminates Executive’s employment in accordance with Section 11(b)
for Good Reason, then, also in exchange for execution of a general release and
California Civil Code Section 1542 waiver (a copy of which is attached hereto as
Exhibit B), all stock options then held by Executive that are subject to vesting
shall automatically upon such termination be fully vested and shall remain
exercisable in accordance with their terms for a period of twelve (12) months
following the date of such termination (notwithstanding any term or provision of
any document (e.g., a stock option agreement) to the contrary).




If Executive voluntarily terminates Executive’s employment in accordance with
Section 11(b) without Good Reason, then Executive will receive payment of Base
Salary earned and payment of any unused accrued vacation through and including
the date of termination (the “Without Good Reason Voluntary Termination
Severance Payment”).





6




--------------------------------------------------------------------------------

In either event, the Good Reason Voluntary Termination Severance Payment or the
Without Good Reason Voluntary Termination Severance Payment, as the case may be,
shall constitute Executive’s sole right and exclusive remedy in the event of
such termination of Executive’s employment, and upon payment by the Company of
either the Good Reason Voluntary Termination Severance Payment or the Without
Good Reason Voluntary Termination Severance Payment, as the case may be, all
other rights or remedies otherwise available shall cease immediately, and the
Company shall have no further obligations to Executive under this Agreement,
except that Executive shall have the right to exercise all benefits that have
vested as of the date of termination to which Executive is entitled under any
compensation or employee benefit plan of the Company in accordance with the
terms and provisions of such compensation or employee benefit plan, all other
documents and agreements that give rise to or otherwise govern such vested
benefits and all applicable laws and regulations.




(e)

Upon Termination Other Than Upon Death or Disability or For Cause or Upon
Voluntary Termination




If Executive’s employment is terminated other than pursuant to Sections 11(a),
11(a)(i), 11(a)(ii) or 11(b), then, in exchange for execution of a general
release and California Civil Code Section 1542 waiver (a copy of which is
attached hereto as Exhibit B), the Company will pay Executive an amount (the
“Without Cause Severance Payment”) equal to Base Salary in effect on the date of
termination, for all months otherwise remaining in the Term notwithstanding such
termination but in no event less than twelve (12) months, plus reimbursement,
under Section 10, for business expenses incurred by Executive up to the date of
termination. The Without Cause Termination Severance Payment will be paid within
sixty (60) days after the Company’s receipt of the executed general release and
California Civil Code Section 1542 waiver. The Without Cause Termination
Severance Payment is in addition to payment of Base Salary earned and payment of
any unused accrued vacation through and including the date of termination. In
addition, if Executive’s employment is terminated other than pursuant to
Sections 11(a), 11(a)(i), 11(a)(ii) or 11(b), then, also in exchange for
execution of a general release and California Civil Code Section 1542 waiver (a
copy of which is attached hereto as Exhibit B), all stock options then held by
Executive that are subject to vesting shall automatically upon such termination
be fully vested and shall remain exercisable in accordance with their terms for
a period of twelve (12) months following the date of such termination
(notwithstanding any term or provision of any document (e.g., a stock option
agreement) to the contrary).




The Without Cause Severance Payment shall constitute Executive’s sole right and
exclusive remedy in the event of such termination of Executive’s employment, and
upon payment by the Company of the Without Cause Severance Payment, all other
rights or remedies otherwise available shall cease immediately, and the Company
shall have no further obligations to Executive under this Agreement, except that
Executive shall have the right to exercise all benefits that have vested as of
the date of termination to which Executive is entitled under any compensation or
employee benefit plan of the Company in accordance with the terms and provisions
of such compensation or employee benefit plan, all other documents and
agreements that give rise to or otherwise govern such vested benefits and all
applicable laws and regulations.




(f)

Exclusivity of Payments




Upon termination of Executive’s employment under this Agreement, Executive shall
not be entitled to any severance payment or severance benefit from the Company
other than the payments and benefits provided in this Section 12.




(g)

Withholding of Taxes; Tax Reporting




The Company may withhold from any amount payable under this Agreement all such
federal, state, city and other taxes and may file with appropriate governmental
authorities all such information, returns or other reports with respect to the
tax consequences of any amount payable under this Agreement as may in the
Company’s reasonable judgment be required.




(h)

Section 280G




Anything in this Agreement to the contrary notwithstanding, Executive’s payments
and benefits under this Agreement and all other arrangements or programs shall
not, in the aggregate, exceed the maximum amount that may be paid to Executive
without triggering golden parachute penalties under Section 280G and related
provisions of the Internal Revenue Code of 1986, as amended, as determined in
good faith by the Company’s independent auditors. If Executive’s benefits must
be cut back to avoid triggering such penalties, then Executive’s benefits shall
be cut back in the priority order that Executive designates or, if Executive
fails to designate promptly such an order, in the priority order that the
Company designates. Executive and the Company shall cooperate reasonably with
each other in connection with any administrative or judicial proceeding about
the existence or amount of golden parachute penalties on payments or benefits
that Executive receives from the Company.





7




--------------------------------------------------------------------------------



13.

Covenants Not to Compete




(a)

Covenants




Executive shall not, directly or indirectly, as an employee, agent, advisor,
independent contractor, officer, director, manager, member, partner, owner,
consultant or otherwise, (i) compete with the Company or with any of its
Subsidiaries or Affiliates, (ii) solicit for employment or any other capacity
any employee or executive of the Company or of any of its Subsidiaries or
Affiliates, (iii) induce or attempt to induce any employee of the Company or of
any of its Subsidiaries or Affiliates to leave the employ of the Company or of
any of its Subsidiaries or Affiliates, (iv) solicit any actual or potential
customer of the Company or of any of its Subsidiaries or Affiliates for any
business that competes directly or indirectly with the Company or any of its
Subsidiaries or Affiliates or (v) interfere with, disrupt or attempt to disrupt
the relationship, contractual or otherwise, between any customer, licensor,
licensee, supplier, consultant or employee of the Company or of any of its
Subsidiaries or Affiliates. An activity competitive with an activity engaged in
by the Company or by any of its Subsidiaries or Affiliates shall include
becoming an employee, agent, advisor, independent contractor, officer, director,
manager, member, partner, owner, consultant or other assistant or representative
of, or being an investor to any extent or in any manner in, any entity or person
engaged in any business that is competitive with the business of the Company.
Notwithstanding any of the foregoing, for purposes of this Agreement, the
beneficial ownership by Executive of less than a five percent (5.0%) interest in
any publicly-traded entity shall not be deemed to be competition with the
Company or with any of its Subsidiaries or Affiliates.




(b)

Solicitation of Employees




Executive agrees that, for a period of one (1) year after the termination of
Executive’s employment with the Company, Executive shall not employ or offer to
employ or solicit the employment of any employee of the Company or of any of its
Subsidiaries or Affiliates, either for Executive’s own purpose or for any other
person or entity. Executive further agrees that Executive shall not divulge any
of the Company’s Confidential Information (as that term is defined in
Section 14) to solicit, directly or indirectly, employees, contractors,
licensees or customers of the Company or of any of its Subsidiaries or
Affiliates, either for Executive’s own purpose or for any other person or
entity.




(c)

Enforceability




The covenants set forth in Sections 13(a) and 13(b) shall be construed as an
agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Executive against the Company or
against any of its Subsidiaries or Affiliates, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of any of such covenants. Executive expressly waives any right to assert
inadequacy of consideration as a defense to enforcement of any of the provisions
of this Section 13. Executive and the Company hereby acknowledge that it is the
desire and intent of Executive and the Company, and Executive and the Company
hereby agree, that the terms and provisions of this Section 13 shall be enforced
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought.




14.

Covenants Regarding Confidentiality




(a)

Covenants




Executive acknowledges and agrees that Executive has been and will continue to
be entrusted with trade secrets and proprietary information regarding Inventions
(as defined in the Proprietary Information and Invention Assignment Agreement
attached hereto as Exhibit C), the products, processes, know-how, designs,
formulas, marketing techniques and future business plans, customer lists and
information concerning the identity, needs and desires of actual and potential
customers of the Company, its Subsidiaries or its Affiliates, competitive
analyses, pricing policies, the substance of agreements with customers and
others, marketing or concession arrangements, servicing and training programs
and arrangements, developmental or experimental work, improvements, inventions,
formulas, ideas, designs, computer programs, data bases, other original works of
authorship, financial information or other subject matter pertaining to any
business of the Company or any of its Subsidiaries, Affiliates, consultants or
licensees and all documents embodying such confidential information
(collectively, “Confidential Information”), all of which derives significant
economic value from not being generally known by others outside the Company. In
connection with the foregoing, Executive specifically acknowledges (a) that the
customer lists of the Company are confidential and not readily known by the
Company’s competitors, (b) that such customers are particularly important to the
Company’s business, (c) that business relationships between such customers and
the Company normally would continue unless interfered with and (d) that
solicitation of such customers by Executive, following termination of
Executive’s employment under this Agreement, would cause injury to the Company’s
business.





8




--------------------------------------------------------------------------------

During the Term and thereafter, except for the sole benefit of the Company or
with the express written consent of the Board of Directors, Executive shall not
at any time, directly or indirectly, disclose to or permit to be known by any
person, firm, corporation or other form of entity any Confidential Information
acquired by Executive during the course of or as an incident to Executive’s
employment under this Agreement, or as a result of Executive’s association with
the Company or any of its Subsidiaries or Affiliates, whether or not relating to
the Company or any of its Subsidiaries or Affiliates, the directors of the
Company or its Subsidiaries or Affiliates, or any corporation, partnership or
other entity owned or controlled, directly or indirectly, by any of the
foregoing, or in which any of the foregoing has a beneficial interest, including
the business affairs of each of the foregoing, except as required by law to be
disclosed (in which case Executive first shall give the Company written notice
of such requirement reasonably in advance of such anticipated required
disclosure and shall assist the Company in obtaining a protective order or
confidential treatment to the extent requested by the Company). Notwithstanding
any of the foregoing, for purposes of this Agreement, the term “Confidential
Information” shall not include any information that was in the public domain at
the time of disclosure to Executive or that comes lawfully into the public
domain without breach of this Agreement.




(b)

Enforceability




The covenants set forth in Section 14(a) shall be construed as an agreement
independent of any other provision of this Agreement, and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of such covenants. Executive expressly waives any right to
assert inadequacy of consideration as a defense to enforcement of any of the
provisions of this Section 14. Executive and the Company hereby acknowledge that
it is the desire and intent of Executive and the Company, and Executive and the
Company hereby agree, that the terms and provisions of this Section 14 shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.




15.

Proprietary Information and Invention Assignment Agreement




As a material inducement to the Company to execute and deliver to Executive this
Agreement, and as a condition to the enforceability of this Agreement against
the Company, concurrently with Executive’s execution and delivery to the Company
of this Agreement, Executive shall execute and deliver to the Company a
Proprietary Information and Invention Assignment Agreement substantially in the
form attached hereto as Exhibit C (the “Proprietary Information and Invention
Assignment Agreement”).




16.

Unique Nature of Services; Right to Injunction




Executive acknowledges and agrees that Executive’s services under this Agreement
are unique and of extraordinary character and that it would be extremely
difficult or impossible for the Company to replace such services or determine
the damages that would result from the loss of such services. Executive
therefore agrees that the Company’s remedies at law are inadequate in the event
of any breach of this Agreement by Executive, and Executive consents to the
issuance of a temporary restraining order, preliminary and permanent injunction
and other appropriate relief to restrain any actual or threatened violation of
this Agreement, without limiting any of the other remedies that the Company may
have at law or in equity.  If Executive violates or threatens to violate any of
the provisions of this Agreement, then, in addition to all other rights and
remedies that the Company may have under the terms of this Agreement and all
applicable law, the Company shall have the right to seek and obtain equitable
relief in the form of a temporary restraining order and permanent injunction
against Executive and any corporation, business, firm, partnership, limited
liability company, association, consortium, group, other form of entity or
individual participating in such violation or threatened violation, without the
proof of actual damages.




17.

Consent to Jurisdiction




(a)

Consent to Jurisdiction




Each of the Company and Executive hereby irrevocably submits to the exclusive
jurisdiction of the Superior Court of the State of California, Orange County, or
to the exclusive jurisdiction of the United States District Court, Central
District of California (Southern Division), only for the purposes of either
(i) obtaining relief not within the jurisdiction or powers of the arbitrator, in
connection with any suit, action or other proceeding brought by any party hereto
or any of its respective heirs, successors or assigns, as applicable, arising
out of or related to Sections 13, 14, 15 and 16; and each of the Company and
Executive agrees not to assert by way of motion, as a defense or otherwise, in
any such suit, action or proceeding, any claim that such party hereto is not
subject to the jurisdiction of the above-named courts, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement may not be enforced in
or by such courts. All actions and proceedings permitted to be instituted under
this Agreement by Executive or Executive’s successors or assigns in a forum
other than arbitration arising out of or related to this Agreement or the
transactions contemplated by this Agreement shall be commenced only in the
courts having a situs in Orange County, California.





9




--------------------------------------------------------------------------------



18.

Representations, Warranties and Covenants of Executive




In order to induce the Company to enter into and perform this Agreement,
Executive represents and warrants that Executive is not a party to any contract,
agreement or understanding that prevents or prohibits Executive from entering
into this Agreement or fully performing all of Executive’s obligations under
this Agreement and that Executive’s performance of all of the terms of this
Agreement and Executive’s employment by the Company does not and will not breach
any agreement to keep in confidence proprietary information acquired by
Executive in confidence or in trust before Executive’s employment by the
Company.




19.

Voluntary Execution and Delivery; Legal Counsel




Executive acknowledges that Executive has read carefully this Agreement and
understands its terms and that Executive voluntarily is executing and delivering
this Agreement. Executive acknowledges that the Company’s legal counsel is not
legal counsel to Executive and has not advised Executive in any way in
connection with or regarding this Agreement. Executive represents, warrants and
acknowledges to the Company that Executive has been given and had the
opportunity to be represented by independent legal counsel in connection with
this Agreement and has consulted with such legal counsel or has waived
Executive’s right to do so.




20.

Miscellaneous




(a)

Governing Law




The validity, construction, interpretation and enforceability of this Agreement
shall be determined and governed by the laws of the State of California.
Notwithstanding the foregoing, if any law or set of laws of the State of
California requires or otherwise dictates that the laws of another state or
jurisdiction be applied in any proceeding involving this Agreement, then such
law or laws of the State of California shall be superseded by this Section
20(a), and the remaining laws of the State of California nonetheless shall be
applied in such proceeding.




(b)

Severability




If any court of competent jurisdiction determines that any provision of this
Agreement is, but for the provisions of this Section 20(b), illegal or void as
against public policy, for any reason, then such provision shall automatically
be amended or modified to the extent (but only to the extent) necessary to make
it sufficiently narrow in scope, time and geographic area that such court shall
determine it not to be illegal or void as against public policy. If any such
provision cannot be amended or modified to the extent provided in the
immediately-preceding sentence hereof, then such provision shall be severed from
this Agreement. In either event, all other remaining terms and provisions of
this Agreement and of each other agreement entered into pursuant to this
Agreement shall remain in full force and effect and shall remain binding on the
Company and Executive as if such severed provision had not been contained
herein. Any such amendment, modification or severance shall apply only with
respect to the operation of this Agreement in the particular jurisdiction in
which such determination of illegality or unenforceability is made.




(c)

Notices




Any notice or communication required or permitted under this Agreement shall be
in writing and shall be deemed to have been received by the party to whom such
notice or communication is addressed (i) upon delivery, if delivered personally,
or (ii) upon receipt by the transmitting party, if transmitting such notice or
communication via telex or facsimile machine, of an acknowledgment of receipt of
such notice or communication transmitted by the receiving party to the
transmitting party via telex or facsimile machine, or (iii) twenty four (24)
hours after deposited, prepaid, in a FedEx or similar depository for expedited
overnight delivery or (iv) ten (10) business days after deposited in the United
States mail, registered or certified, postage prepaid, return receipt requested,
addressed as follows:




If to the Company:

Ethos Environmental, Inc.

Attn: Adam Vincent Gilmer

18 Technology Drive, Suite 165

Irvine, CA  92649

FAX: (949) 752-1144




If to Executive:

Executive’s address on file with the Company




or to such other persons or addresses as either of the Company or Executive from
time to time may provide in writing to each other.





10




--------------------------------------------------------------------------------



(d)

Waiver




No failure on the part of either party hereto to exercise, and no delay in
exercising, any right, power or remedy under this Agreement shall operate as a
waiver thereof or as a waiver of any other right, power or remedy under this
Agreement or the performance of any obligation under this Agreement of either
party hereto; and no single or partial exercise by either party hereto of any
right, power or remedy under this Agreement shall preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.




(e)

Amendment and Modification




Subject to applicable law and upon the approval of the Board of Directors, this
Agreement may be amended, modified and supplemented with respect to any of the
terms of this Agreement by written agreement by and between the Company and
Executive. The provisions of this Agreement shall not be extended, varied,
changed, modified, amended or supplemented other than by an agreement in writing
approved by the Board of Directors and executed by both a duly authorized
officer of the Company and Executive.




(f)

Assignability and Binding Effect




This Agreement shall inure to the benefit of and be binding on the heirs,
executors, administrators, successors and legal representatives of Executive and
shall inure to the benefit of and be binding on the Company and its successors
and assigns, but the obligations of Executive under this Agreement may not be
delegated by any purported assignment of this Agreement by Executive.




(g)

Captions and Headings




The captions and headings used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit, characterize or in any way affect any term or provision of this
Agreement, and all terms and provisions of this Agreement shall be enforced and
construed as if no captions or headings appeared in this Agreement.




(h)

Interpretation and Construction




 If any provision of this Agreement requires interpretation by an arbitrator or
court, then such interpretation or construction shall not apply a presumption
that the terms hereof shall be more strictly construed against the Company by
reason of the rule of construction that a document is to be construed more
strictly against the person or agent of such person who prepared the same, it
being hereby acknowledged and agreed by both the Company and Executive that both
of them participated in the negotiation and preparation of this Agreement.




(i)

General Usage. Except where the context clearly requires to the contrary, (i)
each reference in this Agreement to a designated “Section” is to the
corresponding Section of this Agreement; (ii) instances of gender or
entity-specific usage (e.g., “his,” “her,” “its,” “person” or “individual”)
shall not be interpreted to preclude the application of any provision of this
Agreement to any individual or entity; (iii) the word “or” shall not be applied
in its exclusive sense; (iv) the word “including” (or “include”) shall mean
“including, without limitation,” (or “include, without limitation,”); (v)
references to laws, regulations and other governmental rules, as well as to
contracts, agreements and other instruments, shall mean such rules and
instruments as in effect at the time of determination (taking into account all
amendments thereto effective at such time without regard to whether such
amendments were enacted or adopted after the effective date of this Agreement)
and shall include all successor rules and instruments thereto; and (vi)
references to “Dollars” or “$” shall mean the lawful currency of the United
States.




(j)

Further Assurances




Each of the Company and Executive shall execute and deliver all such further
instruments and take such other and further actions as reasonably may be
necessary or appropriate to carry out the provisions of this Agreement.




(k)

Limitations on Actions




Executive agrees not to commence any action arising out of or in any way related
to this Agreement or to Executive’s employment with the Company more than six
(6) months after the termination of Executive’s employment. Executive agrees
that six (6) months is a reasonable amount of time in which to commence any such
action and expressly waives any statute of limitations to the contrary.





11




--------------------------------------------------------------------------------



(l)

Entire Agreement and Binding Effect




This Agreement and the Proprietary Information and Invention Assignment
Agreement (collectively, the “Agreements”) constitute the entire agreement of
the parties hereto and supersedes all prior understandings, agreements or
representations by or between the parties hereto, whether oral or in writing,
that may have been related to the subject matter of the Agreements in any
manner. No restrictions, promises, warranties, covenants or undertakings exist
relating to the subject matter of the Agreements other than those expressly
provided for in the Agreements.




(m)

Counterpart Execution




This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one instrument.




[Signature Page Follows]





12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement to be
effective as of the date first written above.




The “Company”:

 

“Executive”:

 

 

 

Ethos Environmental, Inc.,

a Nevada corporation

 

 




 

 

By:

/s/ Adam Vincent Gilmer

 

/s/ Matthew Nicosia

Name:

Title:

Adam Vincent Gilmer

President

 

Matthew Nicosia

































































































[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]





13




--------------------------------------------------------------------------------

EXHIBIT A




TERMINATION CERTIFICATION




I hereby certify that I do not have in my possession, and I have not failed to
return to the Company (as defined below), devices, records, data, notes,
reports, proposals, lists, customer lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property or reproductions of any of the aforementioned items belonging to Ethos
Environmental, Inc., a Nevada corporation (“Ethos”), its Subsidiaries, its
Affiliates, its successors or its assigns (together, collectively, the
“Company”).




I hereby further certify that I have complied with all of the terms of that
certain Employment Agreement, effective as of December 14, 2010, by and between
Ethos and me (the “Employment Agreement”). I further certify that I have
complied with all of the terms of that certain Proprietary Information and
Invention Assignment Agreement, effective as of  December 14, 2010, by and
between Ethos and me, including the reporting of inventions and original works
of authorship conceived or made by me (solely or jointly with others).




I further certify that I will comply with all provisions of the Employment
Agreement and the Proprietary Information and Invention Assignment Agreement
that survive the termination of my employment with the Company, including,
without limitation, Sections 12, 13, 14 and 15 of the Employment Agreement.







Dated:

 

 

 

 

 

 

Matthew Nicosia

















A-1




--------------------------------------------------------------------------------

EXHIBIT B




WAIVER AND RELEASE




For full and valuable consideration, I, Matthew Nicosia, hereby agree to the
following Waiver and Release provision relating to my employment and its
termination with Ethos Environmental, Inc. (the “Company”):




I hereby release and discharge the Company and its divisions, affiliates,
parents, subsidiaries, predecessor and successor corporations, and the past and
present directors, officers, management committees, stockholders, agents,
servants, employees, representatives, administrators, partners, general
partners, managing partners, limited partners, benefit plan fiduciaries and
administrators, assigns, heirs, successors or predecessors in interest,
adjusters and attorneys, from all rights, claims, causes of action and damages,
both known and unknown, in law or in equity, concerning or arising out of my
employment with the Company before the date of this Waiver and Release that I
now have, or ever had, including, without limitation, all rights, claims, causes
of action or damages arising under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Older Workers’ Benefit
Protection Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, the California Fair Employment and Housing Act and the
California Labor Code.




I specifically waive and relinquish all rights and benefits afforded by
California Civil Code Section 1542. I understand and acknowledge the
significance and consequences of this specific waiver of Section 1542.
California Civil Code Section 1542 states as follows:




A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.




Dated:

 

 

 

 

 

 

 








B-1




--------------------------------------------------------------------------------

EXHIBIT C




FORM OF PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT AGREEMENT








C-1


